Citation Nr: 0818647	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  99-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for left knee disability, 
status post total knee replacement, from September 1, 2006, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from October 1982 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  In a March 2001 decision, the Board 
denied a rating in excess of 20 percent for osteoarthrosis of 
the left knee.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2004, 
the Court vacated the Board decision and remanded the matter 
back to the Board.  In November 2004, the Board remanded the 
case to the RO for further development.

In an August 2006 decision, the Board determined that, for 
the period of January 22, 1998 to July 22, 1998, the veteran 
was entitled to the maximum 20 percent rating under 
Diagnostic Code 5258 and a separate 10 percent rating under 
Diagnostic Code 5260-5010.  Therefore, the combined rating 
during this time period was 30 percent.  See 38 C.F.R. § 4.25 
(2007).  For the periods of September 1, 1998 to March 14, 
2003, and May 1, 2003 to August 20, 2003, which the Board 
combined, the Board determined that the veteran's left knee 
warranted a 20 percent rating under Diagnostic Code 5258, a 
separate 20 percent rating under Diagnostic Code 5261, a 
separate 10 percent rating under Diagnostic Code 5260, and a 
separate 10 percent rating under Diagnostic Code 5257.  The 
combined rating per 38 C.F.R. § 4.25 was 50 percent.  The 
Board remanded the matter of entitlement to an increased 
rating for left knee disability, status post total knee 
replacement, from September 1, 2006 onward.

In an October 2006 rating decision, the RO assigned a 30 
percent rating effective September 1, 2006, following a 
period of a temporary total rating from August 21, 2003, 
until August 31, 2006.  




FINDING OF FACT

The veteran's left knee replacement has not resulted in 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity; the range of motion of 
the left knee, at worse, is from 5 degrees of extension to 70 
degrees of flexion; the left knee does not exhibit recurrent 
lateral instability or subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of a left total knee replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.3. 4.7, 4.10, 4.20, 4.40, 4.45, Diagnostic Code 5055 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA letters dated in January 2005 and September 2006 were 
sent to the veteran in compliance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in December 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

According to Vazquez-Flores, 22 Vet. App. 37 (2008), for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the SOC and SSOC.  Further, the VCAA notices 
along with the SOC and SSOC provided additional information 
to the claimant which complies with Vazquez-Flores.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  In the September 2006 
VCAA letter, the section entitled "How VA Determines the 
Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Further, the prior Board 
decisions, the SOC and SSOC provided relevant information and 
the December 2007 SSOC was also relevant to the specific 
pertinent diagnostic code.  Therefore, the Board finds that 
the claimant has not been prejudiced by insufficient notice 
in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected left knee disability since 
the claimant was last examined in November 2007.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The November 2006 and November 2007 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to her claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The September 2006 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman.


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, the Board has already resolved the matters 
regarding the appropriate ratings for the veteran's left knee 
disorder prior to August 20, 2003.  The only matter remaining 
before the Board is entitlement to a rating in excess of 30 
percent from September 1, 2006.  As set forth below, the 
Board finds that a uniform rating of 30 percent is warranted 
from September 1, 2006.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, in a September 1993 rating decision, service 
connection was granted for postoperative residuals of a left 
knee injury.  A 10 percent rating was assigned under 
Diagnostic Code 5257.  In a May 1997 rating decision, the 
disability rating was increased to 20 percent effective 
January 1997.  In an August 1998 rating decision a temporary 
total rating was assigned for the period of July 22, 1998 to 
September 1, 1998 as the veteran had undergone diagnostic 
arthroscopic surgery with trimming of chondromalacia, 
excision of plica, and hypertrophic fat pad and joint 
debridement.  On September 1, 1998, the 20 percent rating was 
reassigned; however, it was assigned under Diagnostic Code 
5003-5262.  The veteran appealed that determination.  

In a June 2000 rating decision, service connection was 
separately granted for patellofemoral arthritis of the right 
knee and a 10 percent rating was assigned effective January 
1998 (date of claim for the increase) under Diagnostic Code 
5262-5010.  It was noted that the prior characterization of 
left knee injury with chondromalacia, which had been rated as 
20 percent disabling, was changed to osteoarthrosis of the 
left knee and the 20 percent rating was assigned under 
Diagnostic Code 5258.  

On March 4, 2003, the veteran underwent another diagnostic 
arthroscopy.  There was degenerative arthritis present.  A 
few days later, it was noted that the veteran had 
inflammatory polyarthritis.  In an April 2003 rating 
decision, a temporary total rating was assigned for 
osteoarthrosis of the left knee, for the period of 
March 14, 2003 to May 1, 2003.  

In August 2003, the veteran underwent a left patellofemoral 
replacement-revision of the kneecap with implant.  In a 
September 2003 rating decision, a temporary total rating was 
assigned for osteoarthrosis of the left knee, beginning 
August 21, 2003 and continued through September 2004.  
Thereafter, a 30 percent rating was assigned from 
October 1, 2004.  

However, in an August 2005 rating decision, the 100 percent 
temporary total rating was continued through August 31, 2006, 
since the veteran had to undergo a left total knee 
replacement in July 2005, as discussed in more detail below.  
The veteran's osteoarthrosis of the left knee was 
recharacterized as left total knee replacement.  As of 
September 1, 2006, a 30 percent rating was scheduled to be 
assigned pursuant to Diagnostic Code 5055.  

In this case, as noted, during the course of the original 
appeal, the veteran underwent several surgical procedures.  
She was assigned temporary total ratings for those periods.  
The issue of an increased rating, considering all applicable 
diagnostic codes, therefore, did not include the periods of 
the temporary total ratings.  In sum, there were three 
periods for consideration: January 22, 1998 to July 22, 1998; 
September 1, 1998 to March 14, 2003; and May 1, 2003 to 
August 20, 2003.  During each of these periods, the veteran 
had been assigned a 20 percent rating under Diagnostic Code 
5258.  

However, in an August 2006 decision, the Board determined 
that, for the period of January 22, 1998 to July 22, 1998, 
the veteran was entitled to the maximum 20 percent rating 
under Diagnostic Code 5258 and a separate 10 percent rating 
under Diagnostic Code 5260-5010.  Therefore, the combined 
rating during this time period was 30 percent.  See 38 C.F.R. 
§ 4.25.  For the periods of September 1, 1998 to March 14, 
2003, and May 1, 2003 to August 20, 2003, which the Board 
combined, the Board determined that the veteran's left knee 
warranted a 20 percent rating under Diagnostic Code 5258, a 
separate 20 percent rating under Diagnostic Code 5261, a 
separate 10 percent rating under Diagnostic Code 5260, and a 
separate 10 percent rating under Diagnostic Code 5257.  The 
combined rating per 38 C.F.R. § 4.25 was 50 percent.  

The Board remanded the matter of entitlement to an increased 
rating for left knee disability, status post total knee 
replacement, from September 1, 2006 onward, as the record was 
incomplete.  Thereafter, action was taken to obtain the 
pertinent VA medical records and to examine the veteran.  

VA records were obtained.  Between February and May 2006, the 
veteran's knee was evaluated.  With regard to the left knee, 
it was larger in appearance than the right knee.  She had no 
effusion.  There was some noise with varus and valgus stress 
testing.  The functional stability was "o'k."  The range of 
motion was from zero degrees of extension to 125 degrees of 
flexion.  X-rays revealed that a total knee replacement was 
in place with some slight tilting of the patella at sunrise.  
The components were well fixed with no loosening.  

In November 2006, the veteran was afforded a VA examination.  
The veteran reported having less pain after the knee 
replacement and she did not report periods of flare-ups.  
Physical examination revealed good quadriceps strength.  She 
was walking with a wide-based gait with a cane in the right 
hand.  It was noted that the veteran had recently undergone a 
right knee replacement.  There was a 25 by 1 centimeter scar 
overlying the left knee.  There was no tenderness in the 
scar, adherence to the underlying tissue, elevation or 
depression of scar, ulceration, or breakdown of the skin, 
inflammation, edema, or keloid formation.  The scar was not 
reddened and there was no underlying tissue loss.  There was 
no redness, effusion, or guarding of the left knee.  She was 
able to flex to 120 degrees.  DeLuca testing was negative.  
X-rays revealed a total knee replacement with components in 
satisfactory position.  

In May 2007, the veteran reported having knee pain.  In 
November 2007, she was afforded another VA examination.  The 
claims file was reviewed.  At that time, she related that she 
continued to have left knee pain on a daily basis, but it was 
a different type of pain than it was prior to her knee 
replacement surgery.  The pain was located in the medial, 
lateral, and infrapatellar regions.  She described it as 
being a nagging pain.  She rated the pain as being 4 out of 
10 with 10 being the worse.  She had occasional edema to the 
left knee with no erythema, locking, or giving way.  She had 
stiffness.  She did not use any knee braces or other 
assistive devices.  She did not describe any flare-ups.  She 
had not been hospitalized or incapacitated by this condition 
and she was able to perform her activities of daily living 
without difficulty.  Her family helped her with yard work.  
She indicated that her left knee pain was aggravated if she 
used stairs or walked on an incline.  She was taking pain 
medication.  She was no longer working.  She indicated that 
she stopped working to care for her ill husband who later 
died.  Since that time, she had undergone about 1 surgery per 
year.  Her last surgery on the left knee was a knee 
replacement in 2004.  

Physical examination revealed that the left knee was slightly 
larger than the right knee, but there did not appear to be 
any effusions or erythema.  Surgical scars were noted.  She 
had medial joint line tenderness and no lateral joint line 
tenderness.  There was no varus or valgus laxity.  Clark's 
patellofemoral compression test, patella apprehension test, 
McMurray's test, and Drawer test were all negative.  There 
was no patella alta or baja noted or expected.  There was no 
genu varum or valgum noted.  The veteran was able to squat 
approximately 25 percent of expected.  There was no evidence 
of abnormal weightbearing.  She had an antalgic gait due to a 
Cam Walker on her right leg due to recent ligament repair of 
the right ankle.  She had muscle atrophy of the right calf 
which might have been the result of the recent right ankle 
repair/condition.  Range of motion testing was performed.  
Pre-exercise extension was to 5 degrees, active flexion was 
to 70 degrees with pain, and passive flexion was to 110 
degrees.  From 70-110 degrees, there was some evidence of 
pain as shown by grimacing and guarding.  Ten repetitions of 
exercise to the left knee were also performed.  There was 
some evidence of pain with grimacing and grunting.  She also 
exhibited some evidence of weakness with shaking of the left 
leg, but there was no evidence of incoordination or 
fatigability.  The examiner opined that the pain would have 
the most functional impact.  The post-exercise extension was 
zero degrees with active and passive flexion to 120 degrees.  
During the exercises, she was able to flex the left leg to at 
least 110 degrees with each repetition.  X-rays revealed a 
knee replacement with components in satisfactory position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71, Diagnostic Code 5055 
(2006).  The minimum rating assigned will be 30 percent.

The veteran's left patellofemoral replacement was in August 
2003.  The RO assigned the veteran a 100 percent rating from 
August 21, 2003 (date of surgery).  The veteran was 
originally provided 13 months of a temporary total rating 
(inclusive of one month of convalescence), and she was 
scheduled to be assigned a post-surgical 30 percent rating 
effective October 1, 2004, although it was noted that an 
examination would be conducted.  However, the 100 percent 
rating was continued.  Unfortunately, the veteran required a 
revision of the prior surgery and then eventually underwent a 
left total knee replacement on July 18, 2005.  As noted 
above, another 13 months of a temporary total rating was 
assigned (inclusive of one month of convalescence), through 
August 31, 2006, with a 30 percent rating scheduled to be 
assigned effective September 1, 2006.  The RO assigned that 
30 percent rating under Diagnostic Code 5055 in an October 
2006 rating decision.  

In considering whether a higher rating is warranted, the 
Board finds that the criteria for a 60 percent rating under 
Diagnostic Code 5055 have not been met.  The veteran does not 
have chronic residuals consisting of severe painful motion or 
weakness.  The veteran has been examined on several occasions 
and the evaluations show that while the veteran has some 
nagging pain and weakness, neither is severe.  The veteran 
has pain which rates a 4 out of 10 on a scale of 1-10 with 10 
being worse.  However, the pain is not severe, as it was 
prior to the left knee replacement.  Further, the pain is 
relieved with rest and ice.  The veteran is able to perform 
her activities of daily living as well as other normal 
functioning.  She exhibited some shaking of the left leg 
which indicated some weakness, but it was not severe and she 
was able to manipulate the leg and perform the tests.  
Accordingly, the Board finds that the veteran does not 
exhibit symptoms which more nearly approximate a 60 percent 
rating.  Rather, the record establishes that the veteran's 
left knee total knee replacement improved the functioning of 
her left knee.  Her overall range of motion improved and she 
no longer had instability.  

As noted above, Diagnostic Code 5055 provides that an 
intermediate degree of disability, between the 60 percent 
rating which contemplates severe residuals and the minimum 
rating of 30 percent, can be rated under Diagnostic Codes 
5256, 5261, or 5262.  In this case, the Board finds that the 
minimum rating of 30 percent under Diagnostic Code 5055 
contemplates the demonstrated residuals of the veteran's left 
knee replacement.  However, the Board has considered whether 
an intermediate rating is in order by analogy under 
Diagnostic Codes 5256, 5261, or 5262.  

In this regard, under Diagnostic Code 5256, ratings are 
assigned for ankylosis of the knee.  The veteran does not 
have ankylosis of the left knee or the equivalent thereof.  
Thus, this code is inapplicable.  

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  The veteran's extension, at worse and considering 
pain and DeLuca factors, is limited to 5 degrees.  Although a 
10 percent rating would be warranted based on limitation by 
pain, the veteran's extension is not limited to 15 degrees or 
more or the functional equivalent thereof, so no more than a 
10 percent rating would be warranted.

Diagnostic Code 5262 provides a 10 percent rating for 
malunion of the tibia and fibula with slight knee disability, 
a 20 percent rating for moderate knee disability, and a 30 
percent rating for marked knee disability.  A 40 percent 
rating requires nonunion of the tibia and fibula with loose 
motion requiring a brace.  The veteran does not have 
symptomatology analogous to malunion of the tibia with marked 
knee impairment or symptoms similar to nonunion of the tibia 
and fibula with loose motion requiring a brace; thus this 
code is inapplicable.  

Thus, a rating higher than 30 percent is not in order under 
Diagnostic Codes 5256, 5261, or 5262.  However, the Board has 
also considered whether the veteran could receive a higher 
rating under another diagnostic code that contemplates knee 
impairment.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  The veteran does not currently have 
recurrent subluxation or lateral instability, and a rating 
under this code would be inappropriate as a 30 percent rating 
is the maximum provided.  Similarly, under Diagnostic Code 
5258, a 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  Again, this Code would not 
provide for a rating higher than that currently assigned.  
Thus, this code is not applicable.  

The Board is cognizant of the fact that Diagnostic Code 5055 
does not refer to Diagnostic Code 5260.  The minimum rating 
under Diagnostic Code 5055 and the maximum rating under 
Diagnostic Code 5260 is 30 percent.  However, in light of 
VAOPGCPREC 9-04, which allows for separate compensable 
ratings for limitation of flexion and extension, it is the 
Board's view that limitation of flexion should be considered.  
In this case, given the findings noted above, separate 
ratings for limitation of flexion and extension of the knee 
do not result in a rating in excess of 30 percent.  

In this regard, normal range of motion in a knee joint is 
from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides for a 
10 percent evaluation where flexion is limited to 45 degrees; 
a 20 percent evaluation where flexion is limited to 30 
degrees; and 30 percent evaluation where flexion is limited 
to 15 degrees.  The veteran's flexion, at worse and 
considering pain and DeLuca factors, is limited to 70 
degrees.  Although a 10 percent rating would be warranted 
based on limitation by pain, the veteran's flexion is not 
limited to 30 degrees or less or the functional equivalent 
thereof, so no more than a 10 percent rating would be 
warranted.  In combining the separate 10 percent ratings 
under Diagnostic Code 5260 and 5261, the result is a combined 
20 percent.  This rating is clearly less than the 30 percent 
rating under Diagnostic Code 5055.  

The Board notes that there is no basis for a rating based on 
the residual scarring due to the knee surgeries, including 
the left knee replacement surgery, as the residual scarring 
is not tender and there is no adherence to the underlying 
tissue or tissue loss, elevation or depression of scar, 
ulceration, or breakdown of the skin, inflammation, edema, or 
keloid formation.  It was not shown to be painful nor 
covering at least 5 percent of the entire body or at least 5 
percent of the exposed affected area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
left knee disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations.  She has undergone left 
knee surgery, as noted, but has not otherwise been 
hospitalized.  The veteran is not currently working, but she 
left her employment to care for her husband.  Since that 
time, she has had multiple medical problems.  During the time 
period in question, right knee and ankle disabilities have 
purportedly interfered with her ability to work.  While the 
veteran may have otherwise experienced some limitation of 
activity at work due to her left knee disability, the 
evidence does not indicate that the effects of her left knee 
disability on her work rise to the level of marked 
interference with employment or are beyond the industrial 
impairment expected with the assigned schedular rating.


ORDER

Entitlement to an increased rating for left knee disability, 
status post total knee replacement, from September 1, 2006, 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


